Citation Nr: 0206038	
Decision Date: 06/08/02    Archive Date: 06/20/02

DOCKET NO.  99-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.

(The issue of entitlement to waiver of recovery of 
overpayment of disability pension in the calculated amount of 
$749.00, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Nashville, Tennessee.  In connection with his appeal the 
veteran testified before the undersigned sitting in 
Nashville, Tennessee, in October 2001; a transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  Entitlement to service connection for low back disability 
was denied in an unappealed rating decision of August 1977.

2.  The subsequently received evidence is cumulative or 
redundant of the evidence previously of record or is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

No new and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

Factual Background

The veteran served in the Air Force as an aircraft mechanic 
from December 1961 to August 1965.  Service medical records 
reflect that the veteran presented on June 19, 1965, with 
complaints of pain in the back and right knee.  Physical 
examination was stated to reveal questionable, mild 
tenderness down the lateral aspect of the right leg.  The 
impression was questionable muscle strain.  On June 22, 1965, 
the veteran reported he had had pain in the right lower back 
since Friday when he had left the movies.  He complained that 
the pain had been moving from the back to the knee with 
weightbearing on the right leg, and also reported back pain 
when lifting.  He gave no history of back trauma.  
Examination revealed no tenderness or deformity of the spine.  
Questionable right muscular lumbar area tenderness was noted.  
The legs were noted to be okay.  Reflexes were slightly 
increased.  The impression was possible lumbosacral muscle 
sprain.  X-ray of the pelvis and sacrum taken that date 
showed no fractures, dislocations, inflammatory or 
destructive changes, or any soft tissue masses or unusual 
calcifications.  No further complaints relevant to the back 
are documented in service medical records.  The report of 
medical examination at separation, dated in July 1965, shows 
the veteran's spine was found to be normal.  On the 
accompanying report of medical history, the veteran reported 
did not report any back disability.  

In August 1977, the veteran first applied for VA compensation 
benefits for pain in the right leg caused by lifting in 1964.  
He reported in-service treatment in 1964.  He did not report 
any post-service treatment for back problems at that time.  

In a rating decision dated in August 1977, the RO denied 
service connection for low back disability on the basis that 
the condition present during service was acute and transitory 
and resolved without disabling residuals.  The RO properly 
notified the veteran of that decision and he did not appeal.

In February 1999, the veteran applied to reopen his claim of 
entitlement to service connection for low back disability.  
In support of the claim to reopen, he reported receiving 
private treatment from Dr. Burkhart from 1973 to 1975, Dr. 
Scariano in 1980, and Dr. Gouffon in 1996.  He reported he 
had worked at Robert Shaw Controls as a metal machine 
operator but was no longer employed.  He submitted private 
medical evidence from D. Wooten, M.D. and C. Gouffon, M.D., 
dated from July 1996 to August 1998.  A July 1996 report 
shows a diagnosis of degenerative disc disease of the lumbar 
spine, with possible left sciatica.  The veteran gave a 
history of having had symptoms of back and leg pain since an 
in-service back injury in 1964.  He indicated he had been 
seen on and off in the Air Force and then at VA, without a 
specific diagnosis ever having been made.  The private 
physician noted a suggestion of an old compression fracture 
resulting in a loss of height, but indicated such had little 
to do with the veteran's current problems, which were opined 
to be degenerative in nature.  Records dated in 1998 also 
note the veteran's report of in-service injury with chronic 
leg complaints thereafter.  

Employment information obtained in May 1999 indicates the 
veteran was laid off for lack of work at Siebe Automotive in 
August 1998, and was entitled to retirement benefits at age 
65.

A report of magnetic resonance imaging completed in June 1999 
shows that disc abnormalities were seen in the lumbar spine.

In June 1999, the veteran presented for a VA examination.  
The examiner noted the veteran's report of having injured his 
back while lifting a bar during service, and the veteran's 
report that no X-rays were performed during service.  The 
veteran reported that the pain eventually subsided but 
returned in the 1970s, worse than before.  The impressions 
included chronic low back pain and Grade I anterolisthesis of 
L4 on L5, spinal stenosis and bilateral disc protrusions at 
L2 to L3.

Thereafter, the veteran submitted physicians' bills showing 
he sought medical treatment from Dr. Burkhart in 1980 for 
complaints of back pain, along with a handwritten note 
indicating dates of treatment by Dr. Scariano and others 
subsequent to service.  

A September 1999 private medical report shows a diagnosis of 
degenerative disc disease of the lumbar spine.  It was noted 
that the veteran had injured his back during service and had 
had back and leg pain since that time.  An October 1999 
record notes that the veteran related having had back pain 
radiating to his left leg since an in-service injury.

In a statement dated in February 2001, the veteran indicated 
he had checked with the physicians he had seen for his back 
after service but that none of the physicians have any 
records, having destroyed such after five years.

Documentation dated in May 2001, indicates no VA treatment 
records pertinent to the veteran are available.

In October 2001, the veteran testified before the 
undersigned.  He indicated that during service he had injured 
his back, with resulting symptoms for eight-to-nine weeks.  
He reported that his back was evaluated only once during 
service.  He reported that after service he began having more 
severe back problems in the 1970s, and that physicians 
indicated there was nothing to be done, to include a 
physician he saw in or around 1977 at a VA clinic.  He stated 
that after service he had worked as a machine operator, 
without any heavy lifting and had never sustained a back 
injury subsequent to the in-service injury.  He reported that 
he retired from employment by reason of disability.  He 
indicated that the physicians he identified did not have 
additional records.  He stated he had requested such but that 
the physicians in question were no longer available or only 
kept records for a five-year period.  He also indicated he 
had taken a physical in connection with his employment in or 
around September 1979, but reported that he had denied back 
problems at that time.  He did report that he had left work 
several times due to back problems during his period of post-
service employment.

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  For the purpose of this decision, the 
Board will assume that the liberalizing provisions of the 
VCAA, including the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

The Board notes that the VCAA and the implementing 
regulations were in effect when the RO most recently 
considered the veteran's claim to reopen.  The record 
reflects that the RO has notified the veteran of its reasons 
for denying his claim to reopen and the type of evidence 
needed to support his claim to reopen.  It has also notified 
him of the laws and regulations governing service connection, 
finality and the reopening of claims.  

The veteran has submitted private medical records pertinent 
to his claim.  Both in written statements and in his personal 
hearing testimony he has specifically indicated that 
additional private records are unavailable as physicians he 
saw subsequent to service only kept records for a five-year 
period.  Furthermore, the claims file contains documentation 
that no VA outpatient records pertinent to the veteran are 
available.  Finally, the Board notes that although it appears 
the veteran has received Social Security Administration (SSA) 
disability benefits, and although  complete records 
associated with such award have not been obtained, the 
veteran has not identified that any outstanding SSA records 
contain information or opinion supporting a causal nexus 
between his current low back disability and his active 
service.  

The Board further notes that in the August 2001 supplemental 
statement of the case, the RO notified the veteran as to the 
enactment of the VCAA and its potential impact on his claim.  
Neither the veteran nor his representative has identified 
additional evidence or information that could be obtained to 
support the reopening of this claim.  The Board is also 
unaware of any such evidence or information.  Consequently, 
no further action is required to comply with the notice or 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Analysis

The evidence received since the unappealed August 1977 RO 
decision consists of private medical records, employment 
information, a VA examination report, medical bills, and the 
veteran's own statements and hearing testimony.

The RO's prior denial of service connection was based upon 
the absence of competent evidence of current disability 
residual to the claimed in-service back injury.  As a lay 
person, the veteran is not competent to render an opinion 
concerning medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the veteran's statements and testimony are not so significant 
by themselves or in the context of the other evidence of 
record that they must be considered to fairly decide the 
merits of the claim.

To the extent the additionally received private clinical 
records and the VA examination report contain findings and 
conclusions pertaining to areas other than the spine, they 
are not material.  The additionally received medical records 
do, however, show that the veteran currently has disability 
of the low back.  The Board also recognizes that the 
additionally received medical evidence includes the veteran's 
account of in-service injury resulting in chronic low back 
disability.  Such history of chronic spinal disability 
beginning in connection with an in-service injury and 
continuing thereafter represents merely physician notation of 
a history previously provided by the veteran and rejected by 
the RO.  In any case, despite consideration of such history, 
none of the additionally received medical records, VA or 
private, in fact contains a medical opinion relating 
currently diagnosed lumbosacral disability to active service.  

Moreover, the Court has held that a physician's statement is 
not new and material evidence when based on a veteran's 
previously rejected recitation of history and not on an 
independent review of the records.  Blackburn v. Brown, 8 
Vet. App. 97, 103 (1995) (citing Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Knightly v. Brown, 6 Vet. App. 2220, 205-06 
(1993); and Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  
There is no indication that the veteran's service medical 
records were reviewed by either the post-service private 
physicians or the VA examiner.  In fact, the medical reports 
contain inaccuracies, such as the lack of in-service 
X-rays, suggesting that relevant service records were not 
reviewed.  The Board finds that the additionally received 
medical notations of chronic back complaints since service 
are based solely on the veteran's previously rejected 
history, are not material in that they do not suggest a 
causal connection between current disability and service, and 
are therefore insufficient to reopen the veteran's claim.  
Curry v. Brown, 7 Vet. App. 59, 66 (1994).

In essence, the records added to the claims file since the 
RO's August 1977 decision do not contain any competent 
findings or conclusions even suggesting that the veteran 
currently has a lumbosacral disability that was manifested 
during service, that he had arthritis of the lumbosacral 
spine that was compensably manifested within one year of 
discharge from service, or that existing lumbosacral 
disability is otherwise etiologically related to service.  As 
such, the additional evidence, even where new, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

	


	(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for low back disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

